Trust Mtge., LLC v Andrews (2017 NY Slip Op 07321)





Trust Mtge., LLC v Andrews


2017 NY Slip Op 07321


Decided on October 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2017

Acosta, P.J., Friedman, Webber, Oing, Moulton, JJ.


4737NA 650699/15 4737N

[*1] Trust Mortgage, LLC, Plaintiff-Appellant,
vPeter Andrews, et al., Defendants-Respondents, Stelis, LLC, Defendant.


Levi Huebner & Associate, PC, Brooklyn (Levi Huebner of counsel), for appellant.
Paul W. Verner, New York, for respondents.

Orders, Supreme Court, New York County (Eileen A. Rakower, J.), entered December 1, 2015, which, for the reasons stated on the hearing record, granted the motion of defendants Peter Andrews, Gregory Palmer a/k/a Greg Palmer, DBI Coinvestment Fund VIII, LLC, DBI Coinvestor Fund VIII LLC and Dreambuilder Investments, LLC to have their late-filed answer deemed timely, and denied plaintiff's motion for a default judgment, unanimously affirmed, without costs.
As it is clear from the record that defendants intended to contest this matter, and in fact submitted two answers, albeit with technical defects, prior to plaintiff filing the amended complaint, and in light of the lack of prejudice caused to plaintiff by defendants' brief delay in answering the amended complaint, Supreme Court did not abuse its discretion in granting the cross motion to compel plaintiff to accept service of the late answer (see Artcorp Inc. v Citirich Realty Corp., 140 AD3d 417 [1st Dept 2016]). We have considered appellant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 19, 2017
CLERK